t c memo united_states tax_court joseph w dorn petitioner v commissioner of internal revenue respondent docket no 6240-00l filed date joseph w dorn pro_se timothy r maher for respondent supplemental memorandum opinion colvin judge petitioner filed the petition in this case under sec_6330 seeking our review of respondent’s in 119_tc_356 we held that we have jurisdiction under sec_6330 to review respondent’s determination to collect amounts by jeopardy_levy relating to petitioner’s tax years on date david m berman and paul f berman filed a motion to withdraw as counsel for petitioner that motion was granted on date determination to collect amounts by jeopardy_levy relating to petitioner’s tax years the sole issue remaining for decision is whether respondent’s determination was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code as amended a petitioner background petitioner resided in naples florida when he filed his petition he was retired at the time of trial before he retired petitioner and his brothers operated dorn paint hardware co inc in madison wisconsin petitioner’s former wife filed for divorce in the circuit_court of dane county wisconsin in as a result of his divorce in petitioner was ordered to transfer amounts from his ira pension_plan and profit sharing accounts to his former wife b petitioner’s nonfiling of income_tax returns and notice_of_deficiency petitioner did not file income_tax returns for tax years respondent issued a notice_of_deficiency to petitioner2 for those years in which respondent determined inter alia that the parties dispute whether petitioner received the notice_of_deficiency for for reasons discussed in the opinion below we need not decide that issue petitioner had unreported income of dollar_figure from pension distributions in c the prior proceedings relating to petitioner’s tax years petitioner filed a timely request for a collection_due_process_hearing form respondent held a hearing in this case on date and date petitioner contended at those hearings that he is not liable for tax on any of the funds distributed from his pension_plan because he contended his former wife had received those funds under a qualified_domestic_relations_order qdro he also contended that taxes had already been withheld from the pension distribution petitioner had the opportunity at the hearing on date to present evidence supporting his qdro claim however he offered no evidence showing the amount of funds distributed by the pension_plan to his former spouse and he did not explain why the amount she was to receive under the court order dollar_figure differed from the amount the form_1099 shows the pension_plan distributed to petitioner dollar_figure respondent prepared an initial report on date and a supplemental report on date in which respondent rejected petitioner’s qdro claim trial was held after issuance of respondent’s first report and before issuance of respondent’s second report at trial petitioner did not offer any evidence showing the amount of funds distributed by the pension_plan to his former spouse and did not explain why the amount she was to receive under the court order differed from the amount the form_1099 shows the pension_plan distributed to petitioner opinion petitioner contends that he did not receive the notice_of_deficiency for that his qrdo claim is an appropriate spousal defense and that he is not taxable on funds paid to his former wife from his pension_plan because she received those funds under a qdro to establish that petitioner is not taxable on the funds distributed by his pension_plan petitioner must show inter alia the amount of funds distributed by the plan to his former spouse under the divorce decree and that the divorce decree is a qualified_domestic_relations_order that gave his former spouse the right to receive all or part of petitioner’s benefits under the plan sec_414 petitioner did not offer sufficient evidence at his sec_6330 hearing or before this court to show that he is entitled to prevail here under issue his qdro claim thus regardless of the outcome of issues and petitioner cannot prevail therefore we need not consider issues and we conclude that respondent’s determination to proceed with collection as to petitioner’s tax_liabilities was not an abuse_of_discretion decision will be entered for respondent
